         Case 3:17-cr-00095-MMD-WGC Document 107 Filed 06/16/20 Page 1 of 6



 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:17-CR-095-MMD-WGC

 9                Plaintiff,                        Amended Final Order of Forfeiture

10          v.

11 COREY LEGGETT,

12                Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §

15 924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Corey Leggett to the

16 criminal offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture

17 Allegation of the Superseding Indictment and shown by the United States to have the

18 requisite nexus to the offense to which Corey Leggett pled guilty. Superseding Indictment,

19 ECF No. 34; Change of Plea, ECF No. 74; Plea Agreement, ECF No. 75; Preliminary

20 Order of Forfeiture, ECF No. 78.

21         This Court finds that the United States may amend this order at any time to add
22 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

23 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

24         This Court finds the United States published the notice of forfeiture in accordance
25 with the law via the official government internet forfeiture site, www.forfeiture.gov,

26 consecutively from June 13, 2019, through July 12, 2019, notifying all potential third parties

27 of their right to petition the Court. Notice of Filing Proof of Publication Exhibits, ECF No.

28 79-1, p. 5.
           Case 3:17-cr-00095-MMD-WGC Document 107 Filed 06/16/20 Page 2 of 6



 1             This Court finds the United States notified known third parties by regular mail and

 2   certified mail return receipt requested of their right to petition the Court. Notice of Filing

 3   Service of Process – Mailing, ECF No. 85.

 4             On June 24, 2019, the United States Attorney’s Office attempted to serve Megan

 5   Pivacek by regular and certified return receipt mail with the Preliminary Order of Forfeiture

 6   and the Notice of Preliminary Order of Forfeiture. The mail was returned with insufficient

 7   address. Notice of Filing Service of Process – Mailing, ECF No. 85-1, p. 3, 6-8, 13-18, 20-

 8   21, 24-25.

 9             On June 24, 2019, the United States Attorney’s Office served Gordon Faith by

10   regular and certified return receipt mail with the Preliminary Order of Forfeiture and the

11   Notice of Preliminary Order of Forfeiture. Notice of Filing Service of Process – Mailing,

12   ECF No. 85-1, p. 3, 6-8, 13-18, 29-31, 44.

13             On June 24, 2019, the United States Attorney’s Office served Sostenes Caballero by

14   regular and certified return receipt mail with the Preliminary Order of Forfeiture and the

15   Notice of Preliminary Order of Forfeiture. Notice of Filing Service of Process – Mailing,

16   ECF No. 85-1, p. 3, 6-8, 13-18, 26-28.

17             On July 16, 2019, the United States Attorney’s Office served and attempted to serve

18   Megan Pivacek by certified return receipt mail with the Preliminary Order of Forfeiture and

19   the Notice of Preliminary Order of Forfeiture. The certified mail was returned unclaimed.

20   Notice of Filing Service of Process – Mailing, ECF No. 85-1, p. 3, 6-8, 13-18, 22-24.

21             On August 5, 2019, the United States Attorney’s Office served Steve Weinstein,

22   General Counsel, Farmers Insurance Group, Inc., by regular and certified return receipt

23   mail with the Preliminary Order of Forfeiture and the Notice of Preliminary Order of

24   Forfeiture. Notice of Filing Service of Process – Mailing, ECF No. 85-1, p. 3, 6-8, 13-18, 32-

25   34, 44.

26             On August 5, 2019, the United States Attorney’s Office served Tim Felks, Head of

27   Property Claims, Farmers Insurance Exchange by regular and certified return receipt mail

28   ///
                                                     2
          Case 3:17-cr-00095-MMD-WGC Document 107 Filed 06/16/20 Page 3 of 6



 1   with the Preliminary Order of Forfeiture and the Notice of Preliminary Order of Forfeiture.

 2   Notice of Filing Service of Process – Mailing, ECF No. 85-1, p. 3, 6-8, 13-18, 35-37, 44.

 3             On August 5, 2019, the United States Attorney’s Office served Jeffrey Dailey, Chief

 4   Executive Officer, Farmers Insurance Group, Inc., by regular and certified return receipt

 5   mail with the Preliminary Order of Forfeiture and the Notice of Preliminary Order of

 6   Forfeiture. Notice of Filing Service of Process – Mailing, ECF No. 85-1, p. 4, 6-8, 13-18, 38-

 7   40, 44.

 8             On August 5, 2019, the United States Attorney’s Office served Greg Mantz, Farmers

 9   Insurance by regular and certified return receipt mail with the Preliminary Order of

10   Forfeiture and the Notice of Preliminary Order of Forfeiture. Notice of Filing Service of

11   Process – Mailing, ECF No. 85-1, p. 4, 6-8, 13-18, 41-44.

12             On July 2, 2019, Sostenes Caballero filed a putative petition for the return of the Sig

13   Sauer Pistol forfeited from Defendant Corey Leggett. Petition, ECF No. 1 (3:19-MS-09-

14   CLB).

15             On August 29, 2019, Megan Pivacek filed a putative petition for the return of the

16   Glock, Model 19, 9mm pistol bearing serial number SSY653 forfeited from Defendant

17   Corey Leggett. Petition, ECF No. 1 (3:19-MS-012-CLB). Plaintiff would not learn of Megan

18   Pivacek’s filing until February 11, 2020. Motion to Extend, Exhibit A, ECF No. 97-1.

19             On November 7, 2019, the United States filed a Motion to Dismiss for Lack of

20   Standing and Failure to State a Claim requesting the Court to dismiss the third-party

21   petition for ancillary proceeding submitted by Sosetenes Caballero. ECF No. 88.

22             On December 27, 2019, the Court granted the Motion to Dismiss the Petition of

23   Sostenes Caballero. ECF No. 92.

24             On January 22, 2020, the Court entered the Final Order of Forfeiture as to Corey

25   Leggett. ECF No. 94.

26             On May 4, 2020, the United States filed a Motion to Dismiss for Lack of Standing

27   and Failure to State a Claim requesting the Court to dismiss the third-party petition for

28   ancillary proceeding submitted by Megan Pivacek. ECF No. 103.
                                                3
            Case 3:17-cr-00095-MMD-WGC Document 107 Filed 06/16/20 Page 4 of 6



 1           On June 8, 2020, the Court granted the Motion to Dismiss the Petition of Megan

 2   Pivacek. ECF No. 105.

 3           This Court finds no other petition was filed herein by or on behalf of any person or

 4   entity and the time for filing such petitions and claims has expired.

 5           This Court finds no petitions are pending with regard to the property named herein

 6   and the time for presenting such petitions has expired.

 7           THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

 8   all possessory rights, ownership rights, and all rights, titles, and interests in the property

 9   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

10   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 924(d)(1)

11   with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to

12   law:

13                  1. a Smith & Wesson, Model M&P 9 Shield, 9mm pistol bearing serial

14                      number HSP6998;

15                  2. a Taurus, Model 856, .38 caliber revolver bearing serial number BT48167;

16                  3. a Walther, Model PPK/S, 9mm Kurz/.380 caliber pistol bearing serial

17                      number S027598;

18                  4. a Century Arms, Model C93, 5.56 mm pistol bearing serial number

19                      C93P01065;

20                  5. a Sig Sauer, Model P226, 9mm pistol bearing serial number 47A168194;

21                  6. a Smith & Wesson, Model M&P 9C, 9mm pistol bearing serial number

22                      HSM8547;

23                  7. a Glock, Model 19, 9mm pistol bearing serial number SSY653;

24                  8. 32 Rounds Assorted multi caliber ammunition;

25                  9. 9 Rounds Assorted 9mm ammunition;

26                  10. 11 Rounds Hornady 9mm ammunition;

27                  11. 6 Rounds Hornady 380mm ammunition;

28                  12. 5 Rounds Armco 38mm ammunition;
                                              4
          Case 3:17-cr-00095-MMD-WGC Document 107 Filed 06/16/20 Page 5 of 6



 1                 13. 36 Rounds Western Cartridge Co 556mm ammunition; and

 2                 14. any and all ammunition

 3   (all of which constitutes property).

 4          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

 5   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

 6   deposit, as well as any income derived as a result of the government’s management of any

 7   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

 8   disposed of according to law.

 9          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

10   copies of this Order to all counsel of record.

11                  June 16
            DATED _____________________, 2020.

12

13                                               MIRANDA M. DU
                                                 UNITED STATES DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
         Case 3:17-cr-00095-MMD-WGC Document 107
                                             106 Filed 06/16/20 Page 6 of 6



 1                               CERTIFICATE OF SERVICE
 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   June 16, 2020.

 4                                                    /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5
                                                     FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 6
